Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 7, 2018

                                     No. 04-18-00325-CV

                    IN THE INTEREST OF S.S. AND S.S., CHILDREN,

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 16-08-56366-CV
                      Honorable Michael Ventura Garcia, Judge Presiding


                                        ORDER
        Appellant mother K.E. electronically filed her appellant’s brief on July 25, 2018 in this
accelerated appeal from an order terminating her parental rights. The electronic brief contains
references to a sealed volume of the reporter’s record. Therefore, the brief is STRICKEN, and
appellant mother K.E. is ORDERED to (1) re-file her appellant’s brief in paper form only, (2)
with a cover letter informing the clerk of this court that the brief references the sealed record
within ten (10) days from the date of this order. See TEX. R. APP. P. 9.2(c)(3) (exception to
electronic filing for documents under seal).


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court